UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1983



DEREK MAURICE BETHEL,

                                              Plaintiff - Appellant,

          versus


CIVIC DEVELOPMENT GROUP,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Danville. Norman K. Moon, District Judge.
(CA-01-54-4)


Submitted:   November 7, 2002          Decided:     November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derek Maurice Bethel, Appellant Pro Se.  Nancy North Delogu,
Katherine Anne Goetzl, Stacey L. Hawkins, LITTLER MENDELSON,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derek    Maurice   Bethel   appeals   the   district    court’s   order

granting the Defendant’s motion for summary judgment and dismissing

his civil action alleging employment discrimination.               We have

reviewed the record and find no reversible error.           Accordingly, we

affirm on the reasoning of the district court.       See Bethel v. Civic

Dev. Group, No. CA-01-54-4 (W.D. Va. July 26, 2002).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                  AFFIRMED




                                    2